Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00454-CV
                                         No. 04-13-00455-CV

   THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.

                          From the Probate Court No. 1, Bexar County, Texas
                             Trial Court Nos. 2013MH1871, 2013MH1959
                               Honorable Oscar Kazen, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 27, 2013

AFFIRMED

           On July 2, 2013, having found that appellant S.S. was mentally ill and met the criteria for

court-ordered temporary mental health services, the trial court ordered appellant to be temporarily

committed for inpatient mental health services pursuant to section 574.034 of the Texas Health

and Safety Code. By separate order, the court authorized treatment with psychoactive medication

during appellant’s temporary commitment. Appellant appeals from both orders, challenging the

legal and factual sufficiency of the trial court’s findings. We affirm.

                                      STANDARD OF REVIEW

           To obtain either an order for temporary commitment or an order to administer psychoactive

medication, the State must prove its case by clear and convincing evidence. See TEX. HEALTH &

SAFETY CODE ANN. § 574.034(a) (West Supp. 2013), § 574.106(a-l) (West 2010). Because the
                                                                     04-13-00454-CV; 04-13-00455-CV


State’s burden of proof is clear and convincing evidence, we apply a heightened standard of review

to sufficiency-of-the-evidence challenges. See In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). When

reviewing the legal sufficiency of the evidence in a case requiring proof by clear and convincing

evidence, we determine whether the evidence is such that a factfinder could reasonably form a

“firm belief or conviction as to the truth of the allegations sought to be established.” State v.

Addington, 588 S.W.2d 569, 570 (Tex. 1979); State v. K.E.W., 315 S.W.3d 16, 20 (Tex. 2010)

(quoting Addington, 588 S.W.2d at 570). We review all the evidence in the light most favorable

to the finding to determine whether a reasonable factfinder could have formed a firm belief or

conviction that the finding was true. Id. We resolve disputed fact questions in favor of the finding

if a reasonable factfinder could have done so, and we disregard all contrary evidence unless a

reasonable factfinder could not have done so. Id.; City of Keller v. Wilson, 168 S.W.3d 802, 817

(Tex. 2005).

        Likewise, the higher burden of proof alters the appellate standard of factual-sufficiency

review. C.H., 89 S.W.3d at 25-26. In reviewing the evidence for factual sufficiency under the

clear and convincing standard, we inquire “whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction about the truth of the State’s allegations.” See id. at

25. We consider whether disputed evidence is such that a reasonable factfinder could not have

resolved that disputed evidence in favor of its finding. In re J.F.C., 96 S.W.3d 256, 266 (Tex.

2002). In so doing, we must give “due consideration to evidence that the factfinder could

reasonably have found to be clear and convincing.” Id. We examine the entire record to determine

whether “the disputed evidence that a reasonable factfinder could not have credited in favor of the

finding is so significant that a factfinder could not reasonably have formed a firm belief or

conviction”; if it is, the evidence is factually insufficient. Id.



                                                  -2-
                                                                      04-13-00454-CV; 04-13-00455-CV


                                   COMMITMENT ORDER

       In its commitment order, the trial court found that appellant is mentally ill and is:

       (i) suffering severe and abnormal mental, emotional, or physical distress;
       (ii) experiencing substantial mental or physical deterioration of the proposed
       patient’s ability to function independently, which is exhibited by the proposed
       patient’s inability, except for reasons of indigence, to provide for the proposed
       patient’s basic needs, including food, clothing, health, or safety; and
       (iii) unable to make a rational and informed decision as to whether or not to submit
       to treatment.

See TEX. HEALTH & SAFETY CODE § 574.034(a)(1) & (a)(2)(C).

       “To be clear and convincing under Subsection (a), the evidence must include expert

testimony and, unless waived, evidence of a recent overt act or a continuing pattern of behavior

that tends to confirm: (1) the likelihood of serious harm to the proposed patient or others; or (2)

the proposed patient’s distress and the deterioration of the proposed patient’s ability to function.”

Id. § 574.034(d). Expert testimony recommending involuntary temporary commitment must be

supported by a factual basis; a bald diagnosis alone is insufficient to support commitment. In re

Breeden, 4 S.W.3d 782, 784 (Tex. App.—San Antonio 1999, no pet.).

       The State sought the temporary commitment of appellant to the Methodist Specialty and

Transplant Hospital. At the hearing, the only evidence presented was the testimony of Dr. Luis

Baez-Caberra, a psychiatrist with the hospital. Baez-Caberra testified he was familiar with

appellant and, based on his personal knowledge, her history, and her medical records, he diagnosed

appellant with “bipolar disorder, type one, manic episode severe with psychotic features.” He

agreed this diagnosis was an illness, disease or condition that substantially impaired appellant’s

thought perception of reality, emotional process, or judgment. Baez-Caberra said appellant was

brought to him due to her bizarre behaviors, auditory hallucinations, and delusional beliefs.

Appellant had a documented history of physically assaultive behavior against family members

when she was off her medications. Baez-Caberra stated that, while in the hospital, appellant had
                                                -3-
                                                                      04-13-00454-CV; 04-13-00455-CV


been agitated but not physically assaultive because she was in a controlled environment, “but that

may change while she’s not in the hospital.”

       Baez-Caberra agreed that as a result of appellant’s mental illness she suffers severe and

abnormal mental, emotional or physical distress; and she is experiencing substantial mental or

physical deterioration in her ability to function independently. Baez-Caberra testified that, except

for reasons of indigence, appellant cannot provide for her own safety and physical and mental

health because appellant is convinced she “has an implant — a magnetic implant in her neck that

had not been proven to be there,” and she claims to have a fractured skull and other medical

conditions that have not been verified. In addition to these delusions, appellant is also hyper-

religious, talks to people who are not there, hears the voice of God and angels, and is fixated on

being wealthy and related to the Mexican mafia. Baez-Caberra said these delusions indicated a

disconnect from reality that contribute to appellant’s inability to function independently and her

inability to differentiate between a safe situation and a dangerous situation.

       Baez-Caberra stated appellant cannot make a rational and informed decision at this time

about whether to submit to treatment. He said appellant’s illness cannot be treated intermittently

and she needed medications to address her hallucinations and delusions and to clear her thought

process. Although Baez-Caberra admitted he had never seen appellant being physically assaultive,

he characterized appellant “as a high risk of physical aggression.” He said there have been

occasions when the nursing staff has seen appellant screaming, standing up, moving her hands,

and being verbally and physically intimidating with the staff, which required the staff to redirect

her in a way that avoided physical aggression or emergency medications.

       On appeal, appellant asserts Baez-Caberra failed to provide any evidence that she was

acting in response to her hyper-religiosity, hearing voices, or delusions; there was no evidence she

could not provide for her basic needs; and there was no evidence of an overt act or continuing
                                                -4-
                                                                     04-13-00454-CV; 04-13-00455-CV


course of conduct to support his conclusions. Therefore, appellant argues the evidence is legally

and factually insufficient to support the trial court’s commitment order. We disagree.

       The uncontradicted evidence of the expert established (1) appellant’s mental illness and

delusions prevented her from taking care of herself and from making rational and informed

decisions, (2) a continuing pattern of behavior that tends to confirm the likelihood of serious harm

to others, and (3) appellant’s distress and the deterioration of her ability to function. Therefore,

we conclude the evidence is both legally and factually sufficient to support the trial court’s

commitment order.

               ADMINISTRATION OF PSYCHOACTIVE MEDICATIONS

       “The court may issue an order authorizing the administration of one or more classes of

psychoactive medication to a patient who . . . is under a court order to receive inpatient mental

health services . . . .” Id. § 574.106(a). Here, after issuing the commitment order, the trial court

held a hearing on and granted the State’s application for an order to administer psychoactive

medication. On appeal, the only basis on which appellant challenges the trial court’s medication

order is that the evidence is legally and factually insufficient to support the trial court’s

commitment order. Because we have determined the evidence is sufficient to support the trial

court’s commitment order, the evidence is also sufficient to support the trial court’s order to

compel psychoactive medications.

                                         CONCLUSION

       We overrule appellant’s issues on appeal and affirm the trial court’s orders.


                                                  Sandee Bryan Marion, Justice




                                                -5-